Title: From George Washington to Thomas Johnson, 17 May 1778
From: Washington, George
To: Johnson, Thomas


                    
                        My dear sir.
                        Head Quarters Valley Forge 17th May 1778.
                    
                    From a number of concurring circumstances there is reason to beleive that the enemy mean to evacuate Philadelphia. It is necessary therefore to draw together as great a force as can be provided for, with the utmost expedition. But as several of our out posts, covering magazines & the like, cannot be recalled without a body of Militia to act in their room, I am obliged to request of the neighbouring States a reinforcement for this and other purposes. The requisition of Congress extends to 5000 Militia from the Jersey Pennsylvania and Maryland.
                    A large compact body of regulars are wanted, and several valuable intentions to be attended to at the same time. General Smallwod who lays at Willmington covers a quantity of Stores at the Head of Elk. If he is withdrawn, the enemy may destroy our magazine at that place. I would imagine that five hundred militia of your State would be a sufficient security, and proper restraint upon the enemy on that quarter. I would therefore beg of you to embody and send forward five hundred of your militia, equipped and the most contiguous to the Head of Elk. You may probably find it most convenient to send them by companies.  The most expeditious way is certainly the best. And the sooner they get to the Head of Elk, the sooner shall I have it in my power to recall the Garrison from Willmington, and complete such a body of Continental troops as may enable me to act according to conjunctures.
                    I rely upon your particular assistance on this critical occasion, and am Dear Sir, with respect, and esteem, your obedient and very humble servt
                    
                        Go: Washington
                    
                